Bullard, J.

delivered the opinion of the court.
The plaintiffs in their original petition assert title in themselves as heirs of L. P. Delahoussaye to a tract of land on the Tdche, commonly called the Chicot Noir, long in controversy between the ancestor of the defendants, and the heirs of Prevost; see 12 Martin, 445; 1 Martin, N. S., 650; and which he ultimately recovered by a judgment of this court. An answer was filed setting up title in the defendants. After the suit had been pending more than two years, the plaintiffs filed a supplemental petition in which they allege that the acts of alienation of said land executed by them and their ancestor in favor of the defendants are null and not- obligatory. That it is true that as long ago as 1817, they appear to have sold and conveyed to Dr. Ramos Davis, a part if not the whole of said tract of land, but that they have lately discovered, that the said deeds of sale were obtained from them and their ancestor by *411fraudulent means used and false representations made by Davis in conjunction with James L. Johnson. The fraudulent means used are stated to be that Davis called on them in January, 1817, and informed them that he had found certain titles to the tract of land which belonged to the petitioners, but would not disclose where they were unless the plaintiffs would convey to him one-half; the conditions to be expressed in the deed to be that $3500 was the price, although nothing was to be paid. That they offered said Davis one thousand dollars if he would disclose to them where the titles could be found, but he refused and for fear of losing all they consented to convey one-half. That afterwards the said Davis called on them again to pass another act of sale, the price of which should appear to be $8000, instead of $3500, so as to show that he had paid an adequate price. That they repeated their offer of $1000 for a disclosure of the titles, and they finally consented to pass the act, which, for these reasons is fraudulent and void. They further represent that sometime afterwards in collusion with James L. Johnson, and falsely and fraudulently represented that intending to bring a suit for the land, which suit, he alleged could not be brought in the plaintiffs’ names, that it would be proper for them and their ancestor to pass another transfer of the balance of the tract in order to enable him to recover the whole tract, one-half of which, if recovered, should be for the benefit of the plaintiffs. Whereupon they executed the deed and nothing was paid. The representatives of Johnson were made parties, it being alleged that a part of the tract of land had been conveyed to James L. Johnson, who was particeps fraudis. The plaintiffs pray that these sales may be declared null and void, and that the whole tract may be decreed to them.
There was judgment for the defendants and the plaintiffs appealed.
The case is before us upon a bill of exceptions, from which it appears that the court rejected parol evidence to prove the-facts set forth in the petition and supplemental petition, which. *412are substantially set forth above. The court, in o.ur opinion* ^ ^ot err< _^s jt rejates t0 the half of the land first convey-. e¿) even admitting all the facts alleged, there was no fraud im-. putable to, Davis. It is not alleged that he had not discovered '. . . .. , . then titles as he represented, and if they chose to. give away one-half of their land, in order to recover the evidence of title to the other half, they may have made a foolish bargain, but they come with a had grace, twenty years afterwards,, when their title thus conveyed had been declared valid, to. complain that they had been deceived and that nothing was paid them, and to recover back the land, which after a protracted litigation had been recovered by their vendee. As it relates to the other-half, afterwards conveyed, it is enough to remark that if it was conveyed for the legitimate purpose of giving to, Davis an apparent title, upon which he could maintain a petitory action, with an understanding that one-half was after-recovery to, be re-conveyed to. the plaintiffs, and that no price really was paidsuch stipulations between the parties can only shown by counter letter, and cannot be proved by parol, ^ simulation not fraudulent oannot be proved by parol as between the parties, and if fraudulent as to both parties, still . less ; for the law gives no actron to enforce such contracts, Whether the agreement therefore which invested Davis with to.the other-half of the tract was or was not fraudulent, parol evidence was equally inadmissible and was properly ex-, eluded.
Where land is alleged to have been conveyed •with a view to give tile vendee an apparent title to enable him to recover in a pe-titory action; that the vendors were to have one-half w^en recovered; and that no price was really paid; such a stipulation can only be shown by counter-letter, and cannot be proved by parol evidence.
A simulation cannofbe'prov-ed by parol, as between the pars ties; and if frau-parties^tbe'law to^nforce^uch contracts.
The judgment of the District Court is therefore affirmed with costs.